Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s amendment filed on 07/19/2021 is acknowledged.
3.	 Claims 1-2 and 4-17 are pending.
4.	Claims 7-17 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2020.
5.	Claims 1-2 and 4-6 are under consideration as they read on a process for producing an allergen extract.
6.	Applicant’s IDS document filed on 06/30/2021 has been considered. 
7.	The terminal disclaimer filed on 07/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,884,111 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
8.	Applicant’s amendments and response filed on 07/19/2021 are sufficient to overcome the rejections set forth in the Office Action mailed on 03/17/2021.  
9.	Claims 1-2 and 4-6 are allowed.

10.	This application is in condition for allowance except for the presence of claims 7-17 directed to groups II-V non-elected without traverse in the reply filed on 12/01/2020.  Accordingly, claims 7-17 have been cancelled.
11.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
September 11, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644